PER CURIAM.
We are without jurisdiction to hear this appeal from the order entered December 2, 1937. The jurisdiction of this court on appeals involving bankruptcy under § 75 (n), 11 U.S.C.A. § 203(n), is the same as if a voluntary petition had been filed and an adjudication entered. An adjudication was entered on the day of filing the petition. The court below by its order of December 2, 1937 vacated the adjudication. This was reviewable only on a petition to revise, not by appeal. In re DeCamp Casket Co., 6 Cir., 272 F. 558, certiorari denied Hamilton v. DeCamp Co., 256 U.S. 703, 41 S.Ct. 624, 65 L.Ed. 1179; Michigan Garage, etc., Co. v. Drury, 6 Cir., 31 F.2d 434. Moreover, the appeal from this order was not taken within 30 days. In re Brown, 2 Cir., 174 F. 339. The order of February 3, 1938 denied an application to vacate the order vacating the adjudication. This is appealable under § 24b of the Bankruptcy Act, 11 U.S.C.A. § 47(b), and leave must be obtained therefor. Conboy v. First Nat. Bank of J. C., 203 U.S. 141, 27 S.Ct. 50, 51 L.Ed. 128. No leave to appeal was obtained from this court.
Appeal dismissed.